Opinion by
Mr. Justice Fell,
The plaintiff was injured by inhaling gas that escaped from the defendant’s pipe and found its way through the soil to the cellar of the house she occupied. This house, No. 2421 Pine street, was in a row of small houses only one of which, No. 2413, was connected with the gas pipe. The negligence alleged was that the defendant allowed the gas to escape from its pipe in *111the street, and failed to make necessary repairs after notice that gas was escaping. There was no direct proof of a defect in the pipe nor any proof of notice that gas was escaping from it. The only proofs at the trial were that employees of the defendant, who were digging in the street in front of the plaintiff’s house a few hours after the accident, threw out with their shovels two pieces of broken gas pipe that were “ rotted on one side; ” that two weeks before the accident an odor of gas was observed in the house No. 2418, of which the defendant was notified, and that its inspector who was sent to the house examined the gas fixtures and discovered no defects in them.
Corporations manufacturing and distributing gas are held to a high degree of care in the maintenance of their pipes and are required to exercise every reasonable precaution suggested by known dangers. Where the existence of a leak is known, means should be taken at once to avoid injury, and where it should have been known that a leak was likely to occur because of the defective condition of the pipe, negligence may be imputed ; but it is not reasonable to require companies to uncover their pipes without reference to the existence or nonexistence of leaks : Koelsch v. Philadelphia Co., 152 Pa. 355. Such companies cannot be held liable without proof of negligence.
There was in this case no sufficient proof that the pipe in the street was defective. No one who saw it was called to testify as to its condition. It was not shown that the pieces of broken pipe thrown out by the workmen who were digging a trench in the street were parts of the defendant’s pipe, nor that in size and appearance they bore any resemblance to it.
On the question of notice the testimony was not more satisfactory. No odor of gas had been observed by anyone on the street/ The defendant had been informed two weeks before that there was an odor of gas in No. 2413 and at once caused an inspection to be made. No further complaints were made by the occupants of that house and there was no indication of an escape of gas in the street. The service pipes leading from the street to the house were under the control of the owner of the house. The presence of gas in the house No. 2413 two weeks before was not an indication that anything was wrong with the pipe in the street, which was the *112only pipe for the condition of which the defendant was responsible. This fact alone did not impose on the defendant the duty to dig up the street to ascertain whether the line of pipe was in good condition.
The judgment is affirmed.